DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a transparent cover panel”. It is unclear if this is different than the structure that forms the divergence corrector. Reviewing the disclosure does not give further support to an independent transparent cover panel. The Examiner has interpreted this structure to not be required to be separate from the divergence corrector.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. 2013/0264577) in view of Ra (U.S. 2012/0319562).

a housing (see fig. 1a, substrate) that is adapted to be closed by a transparent cover panel (106); 
a light source unit (see fig. 1a) arranged in the housing, the light source unit adapted to generate a light beam; 
an optical unit (106, 107) arranged in the housing to shape shaping the light beam (see p. 0022) according to a specified light distribution to be generated outside of the housing, wherein the optical unit has a divergence corrector (nano-optics element 106) for the light beam, wherein the divergence corrector, on a side from the light source has a structural surface having a plurality of structural elements (see p. 0051) in the micro and/or nano and/or atomic length range, and wherein the structural surface is arranged directly on or near to a light-emitting surface of the light source (see fig. 1a).
It is unclear if Xu teaches that on a side facing away from the light source has the structural surface having a plurality of structural elements.
Ra teaches that on a side facing away from the light source has the structural surface having a plurality of structural elements (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used microprotrusions on both sides as taught by Ra of the optical structure of Xu to allow for additional beam shaping and control. 
The Examiner notes that the element 106 has been mapped to both the transparent cover and the divergence corrector. The Examiner notes that this is done in accordance with the disclosure that does not indicate or describe a transparent cover panel aside from the divergence corrector. 
Regarding claim 2, Xu teaches that the divergence corrector has a transverse extent to a main emission direction of the light source, which is equal to or at most 1.5 times a width of the 


Regarding claim 3, Xu teaches that the structural elements have a maximum height relative to a base area of the same in the micro and/or nano and/or atomic length range.
Regarding claim 4, Xu teaches that the divergence corrector is arranged at a distance of at most 2 mm from the light-emitting surface of the light source (see p. 0046, 1mm, see fig. 1a direct contact).
Regarding claim 5, Ra teaches that the divergence corrector has a substrate receiving the structural surface and having a thickness which is in a range between 1 mm and 5 mm (see fig. 6, substrate 140, formed with divergence correctors 141a, 141b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing the substrate results in a predictable change in the refraction.
Regarding claim 6, Xu teaches that the structural surface of the divergence corrector forms the light-emitting surface of the light source (see fig. 1a, 2a)
Regarding claim 7, Xu teaches that the substrate (see p. 0030) is arranged directly on the light-emitting surface of the light source or at a distance from the light-emitting surface of the light source or the light-emitting semiconductor element.
Xu does not clearly teach that the structural surface is arranged on a side of the substrate, the side facing away from the light source.
Ra teaches using nano patterns on a side of the substrate, the side facing away from the light source (see fig. 3, p. 0040). 

Regarding claim 8, Xu teaches that the divergence corrector has a housing which is fastened directly to a housing of the light source (reflective insulator 104).
Regarding claim 9, Xu teaches that the substrate of the divergence corrector is formed of a light-converting material (phosphor layer 107).
Regarding claim 10, Xu does not clear teach that that the divergence corrector has a surface structuring on a side facing the light source for the additional shaping of the light beam.
Ra teaches that that the divergence corrector has a surface structuring on a side facing the light source for the additional shaping of the light beam (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used microprotrusions on both sides of the optical structure of Xu to allow for additional beam shaping and control. 
Regarding claim 11, Xu does not teach that the optical unit has a light guide and/or a lens device and/or a liquid crystal device and/or a microlens device and/or a device with one or a plurality of micromirrors, each of which is arranged in the light propagation direction towards the divergence corrector.
Ra teaches that the optical unit has a light guide and/or a lens device and/or a liquid crystal device and/or a microlens device and/or a device with one or a plurality of micromirrors, each of which is arranged in the light propagation direction towards the divergence corrector.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Ra to establish a lens after the divergence creator to further project the light, as is frequently used in the art of optics. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875